UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 Professional Diversity Network, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: August 26, 2016 Dear Stockholder: On behalf of the Board of Directors, I am pleased to invite you to attend the 2016 annual meeting of stockholders of Professional Diversity Network, Inc. (the “Company”). The meeting will be held at the offices of the Company located at 801 W. Adams Street, Suite 600, Chicago, Illinois 60607, on September 26, 2016, at 11:00 a.m., Central Time. Annual Meeting Proposals At the meeting, you and the other stockholders will be asked to vote on the proposals described in detail in the notice of meeting on the following page and the accompanying proxy statement, including the following matters: (i) the election ofseven directors to hold office until the next annual meeting and until their successors are duly elected and qualified; (ii) the ratification of the appointment of Marcum LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2016; (iii) the approval of a series of alternate amendments to our certificate of incorporation, to effect, at the discretion of our Board of Directors, a reverse stock split of our common stock, whereby each outstanding 2 through 15 shares would be combined, converted and changed into one share of our common stock (the “Reverse Stock Split Proposal”) and to reduce proportionally the number of shares of common stock the Company is authorized to issue; and (iv) such other business as may properly be brought before the meeting or any adjournment or postponement thereof. Reverse Stock Split Proposal We direct your attention to the discussion of our Reverse Stock Split Proposal in our proxy statement.Our common shares are currently listed on the Nasdaq Capital Market. However, as we have previously announced, we have received a delisting notice from the Nasdaq Stock Market for failing to comply with the continued listing requirement of maintaining a minimum bid price of at least $1.00 per share.In order to regain compliance, the closing bid price of our common stock must be at least $1.00 per share for a minimum of 10 consecutive business days prior to October 10, 2016.If we fail to satisfy this minimum bid price requirement before the October 10, 2016 deadline, our common stock will be delisted from the Nasdaq Capital Market.We believe it is in our stockholders’ best interests to maintain the listing of our common stock on the Nasdaq Capital Market. As of August 25, 2016, the closing bid price of our common stock on the Nasdaq Capital Market was $0.72.Because we cannot be assured that wewillmeet the $1.00 minimum bid price requirement prior to October 10, 2016, we are asking our stockholders to approve the Reverse Stock Split Proposal.This Proposal authorizes our Board of Directors to file an amendment to our Certificate of Incorporation to effect a reverse stock split in a ratio ranging from 1-for-2 to 1-for-15, which means that each outstanding 2 through 15 shares would be combined, converted and changed into one share of our common stock.For complete information regarding the Reverse Stock Split Proposal, please review the proxy statement. You and the other stockholders will not be asked to vote on the proposals related to the pending acquisition by Cosmic Forward Limited, a Republic of Seychelles company (“CFL”) of 51% of shares of our common stock on a fully diluted basis. You will receive separate materials with respect to a special meeting of stockholders to be held at a later date determined by our Board of Directors, to vote on such proposals. Your Vote is Important Please note that the Reverse Stock Split Proposal requires the affirmative vote of the holders of a majority of the outstanding shares of our common stock.As a result, your participation and vote at the annual meeting are important. Whether or not you plan to attend the meeting, please vote electronically via the Internet, by telephone or by completing, signing, dating and returning the proxy card included with a paper copy of the proxy statement as promptly as possible. See the proxy statement for more details. Voting electronically or returning your proxy does NOT deprive you of your right to attend the meeting and to vote your shares in person for the matters acted upon at the meeting. Thank you for your continued interest in the Company. We look forward to seeing you at the meeting. Sincerely, James Kirsch Executive Chairman of the Board of Directors NOTICE OF ANNUAL MEETING OF STOCKHOLDERS Dear Stockholder: On behalf of the Board of Directors, I am pleased to invite you to attend the 2016 annual meeting of stockholders of Professional Diversity Network, Inc. (the “Company”).The meeting will be held at the offices of the Company, 801 W. Adams Street, Suite 600, Chicago, Illinois 60607, on September 26, 2016, at 11:00 a.m., Central Time.At the meeting you will be asked to: 1. Electseven directors to serve until the next annual meeting of stockholders (and until their successors are duly elected and qualified); 2. Ratify the appointment of Marcum LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2016; 3. Authorize the Board of Directors to effect, in its discretion, a reverse stock split of the outstanding and treasury shares of the Company’s common stock in a ratio of [1-for-2] [1-for-3] [1-for-4] [1-for-5] [1-for-6] [1-for-7] [1-for-8] [1-for-9] [1-for-10] [1-for-11] [1-for-12] [1-for-13] [1-for-14] [1-for-15], to be determined by the Board of Directors, and to approve a corresponding amendment to the Company’s Certificate of Incorporation to effect the reverse stock split and to reduce proportionally the number of shares of common stock the Company is authorized to issue; and 4. Transact such other business as may properly come before the 2016 annual meeting of stockholders and any adjournment or postponement thereof. You will not be asked to vote on the proposals related to the pending acquisition by Cosmic Forward Limited, a Republic of Seychelles company (“CFL”) of 51% of shares of our common stock on a fully diluted basis. You will receive separate materials with respect to a special meeting of stockholders to be held at a later date determined by our Board of Directors, to vote on such proposals. The Board of Directors has fixed the close of business on August 4, 2016 as the record date for the determination of the holders of our common stock entitled to notice of and to vote on all matters presented at the 2016 annual meeting of stockholders and at any adjournments or postponements. It is important that your shares be represented and voted at the 2016 annual meeting of stockholders regardless of the size of your holdings.Whether or not you plan to attend the meeting, please vote electronically via the Internet, by telephone or by completing, signing, dating and returning the proxy card included with a paper copy of the proxy statement as promptly as possible.Voting electronically or returning your proxy does NOT deprive you of your right to attend the meeting and to vote your shares in person for the matters acted upon at the meeting. Thank you for your continued interest in the Company.We look forward to seeing you at the meeting. By Order of the Board of Directors James Kirsch Executive Chairman of the Board of Directors Chicago, Illinois August 26, 2016 Notice Regarding Availability of Proxy Materials:Pursuant to the rules promulgated by the U.S. Securities and Exchange Commission, we have elected to provide access to our proxy materials by sending you this full set of proxy materials, including a proxy card, and notifying you of the availability of our proxy materials online. Our proxy statement and our Annual Report on Form 10-K for thefiscal year ended December 31, 2015, as amended,are available online at www.proxyvote.com free of charge. Except as stated otherwise, information on our website is not part of this proxy statement. PROFESSIONAL DIVERSITY NETWORK, INC. PROXY STATEMENT TABLE OF CONTENTS Questions and Answers about Voting at the 2016 Annual Meeting of Stockholders and Related Matters 1 PROPOSAL 1ELECTION OF DIRECTORS 6 Nominees for Director 6 CORPORATE GOVERNANCE 9 Director Independence 9 Board Leadership Structure 9 Board and Committee Meetings 9 Audit Committee 9 Compensation Committee 10 Compensation Consultants 11 Nominating and Corporate Governance Committee 11 Consideration of Director Nominees 11 Board’s Role in Management of Risk 12 Code of Conduct and Ethics 12 Certain Relationships and Related Party Transactions 12 EXECUTIVE COMPENSATION 15 Summary Compensation Table 15 Employment Agreements with Named Executive Officers 16 Separation Agreement with Matthew B. Proman 16 Outstanding Equity Awards at December 31, 2015 18 Director Compensation 19 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 21 Security Ownership of Management and Certain Beneficial Owners 21 Arrangements that May Result in a Change of Control 23 PROPOSAL 2RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 25 Principal Accountant Fees and Services 25 Pre-Approval Policy and Independence 25 AUDIT COMMITTEE REPORT 26 PROPOSAL 3AMENDMENT OF OUR AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO EFFECT A REVERSE STOCK SPLIT OF OUR COMMON STOCK AND TO REDUCE PROPORTIONALLY THE NUMBER OF SHARES OF COMMON STOCK THE COMPANY IS AUTHORIZED TO ISSUE 27 Introduction 27 i Reasons for the Reverse Stock Split 28 Certain Risks Associated with the Reverse Stock Split 29 Principal Effects of the Reverse Split 30 Fractional Shares 31 No Going Private Transaction 32 Procedure for Implementing the Reverse Stock Split 32 Effect on Beneficial Owners of Common Stock 32 Effect on Registered “Book-Entry” Holders of Common Stock 32 Exchange of Stock Certificates and Elimination of Fractional Share Interests 32 Accounting Matters 33 Material U.S. Tax Consequences 33 No Appraisal Rights 34 Reservation of Right to Abandon Reverse Stock Split 34 OTHER MATTERS 35 Section 16(a) Beneficial Ownership Compliance 35 Proxy Solicitation Costs 35 Stockholder Nominations and Proposals for 2017 Annual Meeting of Stockholders 35 List of Stockholders Entitled to Vote at the 2016 Annual Meeting of Stockholders 36 Stockholder Communications 36 Householding 36 Available Information 36 APPENDIX A A-1 ii Table of Contents 801 W. Adams Street, Suite 600 Chicago, IL60607 PROXY STATEMENT Proxy Statement for Annual Meeting of Stockholders to be held on September 26, 2016 You are receiving this proxy statement because you own shares of our common stock that entitle you to vote at the 2016 annual meeting of stockholders. Our Board of Directors is soliciting proxies from stockholders who wish to vote at the meeting. By use of a proxy, you can vote even if you do not attend the meeting. This proxy statement describes the matters on which you are being asked to vote and provides information on those matters so that you can make an informed decision. We intend to mail the notice of annual meeting, the proxy statement and our Annual Report on Form 10-K for the fiscal year ended December 31, 2015, as amended, on or about August 29, 2016. Date, Time and Place of the 2016 Annual Meeting of Stockholders We will hold the 2016 annual meeting of stockholders on September 26, 2016 at 11:00 a.m., Central Time, at our corporate offices located at 801 W. Adams Street, Suite 600, Chicago, Illinois 60607. Questions and Answers about Voting at the 2016 Annual Meeting of Stockholders and Related Matters Q: Who can vote at the 2016 Annual Meeting of Stockholders? A: Holders of our common stock at the close of business on August 4, 2016, are entitled to vote their shares at the 2016 annual meeting of stockholders. As of August 4, 2016, there were 14,510,960 shares of common stock issued, outstanding and entitled to vote. Each share of common stock issued and outstanding is entitled to one vote. Q: What constitutes a quorum, and why is a quorum required? A: We are required to have a quorum of stockholders present to conduct business at the meeting. The holders of record of a majority of the aggregate voting power of our common stock issued and outstanding and entitled to be voted, present in person or by proxy, will constitute a quorum for the transaction of business at the 2016 annual meeting of stockholders or any adjournment or postponement thereof.Proxies received but marked as abstentions, if any, and broker non-votes will be counted as present at the meeting for quorum purposes. If we do not have a quorum, we will be forced to reconvene the 2016 annual meeting of stockholders at a later date. Q: What is the difference between a stockholder of record and a beneficial owner? A: If your shares are registered directly in your name with our transfer agent, Continental Stock Transfer & Trust Company, Inc., you are considered the “stockholder of record” with respect to those shares. If your shares are held by a brokerage firm, bank, trustee or other agent (“nominee”), you are considered the “beneficial owner” of shares held in street name. As the beneficial owner, you have the right to direct your nominee on how to vote your shares by following their instructions for voting by telephone or on the Internet or, if you specifically request a copy of the printed materials from your nominee, you may use the voting instruction card provided by your nominee. 1 Table of Contents Q: How do I vote? A: If you are a stockholder of record, you may vote: · via Internet; · by telephone; · by mail, if you have received a paper copy of the proxy materials; or · in person at the meeting. Detailed instructions for voting viaInternet,by telephone and by mail are set forth on your proxy card. If you are a beneficial stockholder, you must follow the voting procedures of your nominee. If your shares are held by a nominee and you intend to vote at the meeting, please bring with you evidence of your ownership as of the record date (such as a letter from your nominee confirming your ownership or a bank or brokerage firm account statement) and a legal proxy from your nominee authorizing you to vote your shares. Q: What am I voting on? A: At the 2016 annual meeting of stockholders you will be asked to vote on the following proposals. Our Board recommendation for each of these proposals is set forth below. Proposal BoardRecommendation 1.To electseven directors to serve until the next annual meeting of stockholders (and until their successors are duly elected and qualified). FOReachdirectornominee 2.To ratify the appointment of Marcum LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2016. FOR 3.Authorize the Board of Directors to effect, in its discretion, a reverse stock split of the outstanding and treasury shares of the Company’s common stock in a ratio of [1-for-2] [1-for-3] [1-for-4] [1-for-5] [1-for-6] [1-for-7] [1-for-8] [1-for-9] [1-for-10] [1-for-11] [1-for-12] [1-for-13] [1-for-14] [1-for-15], to be determined by the Board of Directors, and to approve a corresponding amendment to the Company’s Certificate of Incorporation to effect the reverse stock split and to reduce proportionally the number of shares of common stock the Company is authorized to issue. FOR We will also consider other business that properly comes before the meeting in accordance with Delaware law and our bylaws. You will not be asked to vote on the proposals related to the pending acquisition by Cosmic Forward Limited, a Republic of Seychelles company (“CFL”) of 51% of shares of our common stock on a fully diluted basis. You will receive separate materials with respect to a special meeting of stockholders to be held at a later date determined by our Board of Directors, to vote on such proposals. 2 Table of Contents Q: What happens if additional matters are presented at the 2016 Annual Meeting of Stockholders? A: Other than the items of business described in this proxy statement, we are not aware of any other business to be acted upon at the 2016 annual meeting of stockholders. If you grant a proxy, the persons named as proxy holders, James Kirsch and Katherine Butkevich, will have the discretion to vote your shares on any additional matters properly presented for a vote at the meeting in accordance with Delaware law and our bylaws. You will not be asked to vote on the proposals related to the pending acquisition by CFL of 51% of shares of our common stock on a fully diluted basis. You will receive separate materials with respect to a special meeting of stockholders to be held at a later date determined by our Board of Directors, to vote on such proposals. Q: What if I abstain on a proposal? A: If you sign and return your proxy marked “abstain” on any proposal, your shares will not be voted on that proposal. However, your shares will be counted for purposes of determining whether a quorum is present. Q: What is the required vote for approval of each of the proposals in this proxy statement? A: Proposal VoteRequiredforApproval 1. Election of Directors Pluralityofsharespresent and entitled to vote 2. Ratification of Auditor Majority of shares present and entitled to vote 3. Authorization of the Reverse Stock Split and Approval of a Corresponding Amendment to the Certificate of Incorporation to Effect the Reverse Split Majority of outstanding shares entitled to vote Election of Directors.In order to be elected to the Board, each nominee must receive a plurality of the voting power of the Company’s common stock present in person or represented by proxy at the 2016 annual meeting of stockholders and entitled to vote on the election of directors. This means that the director nominees who receive the highest number of votes “FOR” their election are elected. Stockholders may only vote “FOR” or withhold their votes with respect to the election of the nominees to the Board.Votes that are withheld and broker non-votes will have no effect on the election of directors. Ratification of Auditor.The affirmative vote of a majority of the shares represented at the 2016 annual meeting of stockholders and entitled to vote is required for the ratification of the selection of Marcum LLP as the Company’s independent registered public accounting firm for the 2016 fiscal year.Abstentions will have the same effect as a vote “AGAINST” this proposal, and broker non-votes will have no effect on the approval of this proposal. Reverse Stock Split.The affirmative vote of a majority of our outstanding shares of common stock entitled to voteis required to approve the Reverse Stock Split Proposal.Abstentions and broker non-votes will have the same effect as a vote “AGAINST” this proposal. Q: What if I sign and return my proxy without making any selections? A: If you sign and return your proxy without making any selections, your shares will be voted “FOR” Proposals 1, 2 and 3. If other matters properly come before the meeting, James Kirsch and Katherine Butkevich will have the authority to vote on those matters for you at their discretion. As of the date of this proxy, we are not aware of any matters that will come before the meeting other than those disclosed in this proxy statement. 3 Table of Contents Q: What if I am a beneficial owner and I do not give the nominee voting instructions? A: If you are a beneficial owner and your shares are held in the name of a broker, the broker is bound by the rules of the Nasdaq Stock Market regarding whether or not it can exercise discretionary voting power for any particular proposal if the broker has not received voting instructions from you. Brokers have the authority to vote shares for which their customers do not provide voting instructions on certain “routine” matters. A broker non-vote occurs when a nominee who holds shares for another does not vote on a particular item because the nominee does not have discretionary voting authority for that item and has not received instructions from the owner of the shares. Broker non-votes are included in the calculation of the number of votes considered to be present at the meeting for purposes of determining the presence of a quorum. The table below sets forth, for each proposal on the ballot, whether a broker can exercise discretion and vote your shares absent your instructions and if not, the impact of such broker non-vote on the approval of the proposal. Proposal Can Brokers Vote Absent Instructions? Impact of Broker Non-Vote 1. Election of Directors No None 2. Ratification of Auditor Yes N/A 3. Authorization of the Reverse Stock Split and Approval of a Corresponding Amendment to the Certificate of Incorporation to Effect the Reverse Split No Against As a result, if you do not provide your nominee with voting instructions on Proposals 1 and 3, your shares will not be voted on those proposals. Q: Can I change my vote after I have delivered my proxy? A: Yes. You may revoke your proxy at any time before its exercise by: · delivering to the Secretary, prior to the vote at the 2016 annual meeting of stockholders, a notice of revocation of the proxy bearing a later date than your proxy; · executing and delivering to the Secretary a proxy dated as of a later date than a previously executed and delivered proxy; · by voting again by Internet or telephone as more fully detailed in your proxy card; or · attending the 2016 annual meeting of stockholders and voting in person. If you are mailing a written notice of revocation or a later proxy, send it to: Professional Diversity Network, Inc., Attention: Secretary, 801 W. Adams Street, Suite 600, Chicago, Illinois 60607. If you are a beneficial owner, you must contact your nominee to change your vote or obtain a legal proxy to vote your shares if you wish to cast your vote in person at the meeting. 4 Table of Contents Q: Who can attend the 2016 Annual Meeting of Stockholders? A: Only stockholders and our invited guests may attend the 2016 annual meeting of stockholders. To gain admittance, you must bring a form of personal identification to the meeting, where your name will be verified against our stockholder list. If a broker or other nominee holds your shares and you plan to attend the meeting, you should bring a recent brokerage statement showing your ownership of the shares as of the record date, a letter from the broker confirming such ownership, and a form of personal identification.Cameras, recording devices and other electronic devices will not be permitted at the meeting. Q: If I plan to attend the 2016 Annual Meeting of Stockholders, should I still vote by proxy? A: Yes. Casting your vote in advance does not affect your right to attend the 2016 annual meeting of stockholders. If you vote in advance and also attend the meeting, you do not need to vote again at the meeting unless you want to change your vote. Written ballots will be available at the meeting for stockholders of record. Beneficial owners who wish to vote in person must request a legal proxy from the broker or other nominee and bring that legal proxy to the 2016 annual meeting of stockholders. Q: Where can I find voting results of the 2016 Annual Meeting of Stockholders? A: We will announce the results for the proposals voted upon at the 2016 annual meeting of stockholders and publish voting results in a Form 8-K filed within four business days after the 2016 annual meeting of stockholders. Q: Who should I call with other questions? A: If you have additional questions about this proxy statement or the meeting or would like additional copies of this proxy statement or our annual report, please contact: Professional Diversity Network, Inc., Attention: Secretary, 801 W. Adams Street, Suite 600, Chicago, Illinois 60607, Telephone: (312) 614-0950. 5 Table of Contents PROPOSAL 1 ELECTION OF DIRECTORS Our bylaws permit the Board to set the size of the Board, provided that the number of directors does not exceed nine. The size of our Board is currently set at nine, and the Board currently consists of seven directors withtwo vacancies. If the director nominees named in this proxy statement are elected, the Board will continue to consist ofseven directors withtwo vacancies. Upon the recommendation of the Nominating and Corporate Governance Committee of the Board, our Board has nominated the following six current directors: (i) Lee Hillman, (ii) Star Jones, (iii)James Kirsch, (iv) Stephen Pemberton, (v) Andrea Sáenz and (vi) David Schramm, and one director nominee, Katherine Butkevich, to be elected as directors at the 2016 annual meeting of stockholders.Directors are to be elected by a plurality vote of the voting power of our common stock present in person or by proxy at the 2016 annual meeting of stockholders to serve until the next annual meeting of stockholders and until their successors have been duly elected and qualified. Proxies cannot be voted for a greater number of persons than the number of the director nominees named in this proxy statement. We believe that each of our directors possesses the experience, skills and qualities to fully perform his or her duties as a director and contribute to our success. Our directors were nominated because each is of high ethical character, highly accomplished in his or her field with superior credentials and recognition, has the ability to exercise sound business judgment, and is able to dedicate sufficient time to fulfilling his or her obligations as a director. We believe that our nominees as a group complement each other and each of their respective experiences, skills and qualities. Each director’s principal occupation and other pertinent information about particular experience, qualifications, attributes and skills that led the Board to conclude that such person should serve as a director, appears below. THE BOARD RECOMMENDS THAT THE STOCKHOLDERS VOTE “FOR” THE ELECTION OF EACH OF THE DIRECTOR NOMINEES. Nominees for Director The following table provides the name, age and position of the nominees for director.There are no family relationships among our executive officers and directors. Name Age Position Katherine Butkevich 55 Chief Executive Officer Lee Hillman 60 Director Star Jones 54 President and Director James Kirsch 55 Executive Chairman Stephen Pemberton 49 Director Andrea Sáenz 43 Director David Schramm 67 Director 6 Table of Contents Katherine Butkevich has been our Chief Executive Officer since March 30, 2016. Before her appointment, Ms. Butkevich had been a consultant to the Company’s NAPW division since January 2016, helping optimize NAPW’s operations, analyze the market opportunity and build a strategic plan for sustainable and profitable growth and increased member retention. Prior to that, from September 2014 to March 2016, she served as chief operating and financial officer of Recyclebank, a venture capital backed marketing-as-a-service company focused on recycling. Before joining Recyclebank, Ms. Butkevich served as chief financial officer of NAPW, Inc. from April 2012 to April 2014. Earlier, from November 2010 through March 2012, Ms. Butkevich was an independent consultant assisting private clients with their capital raising activities.Prior to that, Ms. Butkevich served as a VP of Emigrant Capital, the private equity division of Emigrant Bank, and from April 2009 through November 2010, she simultaneously served as chief financial officer of Emigrant Capital’s portfolio companies, Boylan Bottling Company and The Jolt Company. During her over 30 year long career, Ms. Butkevich also held numerous other financial and operational leadership positions in middle market, PE/VC–backed companies as well as at GE Capital, the financing arm of the General Electric Company. She began her career at KPMG and is a Certified Public Accountant. She holds a bachelor’s degree from the University of Miami and is also a graduate of GE’s world-renowned Management Development Institute at Crotonville. Ms. Butkevich was selected to serve as a director based on her experience and expertise in the area of finance, as well as her in-depth knowledge of the business of the NAPW division. Lee Hillman has served on our Boardsince July 2016. He has served as the CEO of Performance Health Systems, LLC, or its predecessor, a business manufacturing and distributing PowerPlate® and bioDensity™ branded, specialty health and exercise equipment, since 2009.Mr. Hillman has also served as President of Liberation Advisory Group and Liberation Management Services, LLC since 2003.Mr. Hillman currently serves as member of the Board of Directors of HC2 Holdings, Inc., a diversified holding company engaged in acquiring and growing businesses in the United States and internationally. He also serves as a member of the Board of Directors of Lawson Products, Inc., where he serves as Chair of the compensation committee and as Chair of the Financial Strategies Committee.Mr. Hillman also serves as a Trustee of Adelphia Recovery Trust.He serves as a member of the audit committee of each of the aforementioned boards.Mr. Hillman is a certified public accountant and former audit partner with Ernst & Young, LLP. Mr. Hillman’s experience as a chief executive officer, chief financial officer and director of other public U.S. and international companies and as a former audit partner of an international accounting firm provides valuable insights to our Board. Star Jones has served on our Board and has been our President since September 2014.Before that, from May 2013 to May 2014, she served as Chief Development Officer, and, from June 2014 to September 2014, as President of NAPW (before it became our wholly-owned subsidiary). She joined NAPW’s predecessor company in September 2011as its National Spokesperson. As President, Ms. Jones is responsible for the overall development, expansion, integration and implementation of our development and programming strategy. In addition, she also serves as our “brand ambassador” tasked with conveying our message, brand and image worldwide. Ms. Jones is a licensed attorney in the State of New York and former Senior Assistant District Attorney for the City of New York. She began her professional career specializing in victim and family advocacy as a Homicide and Major Crime prosecutor. She worked in television for over two decades as a host, commentator, reporter and contributor for the ABC, NBC and CNN networks. From 1997 to 2006 she co-hosted ABC’s daytime show The View. Ms. Jones is also an accomplished author who has written two best-selling non-fiction books, You Have to Stand for Something, or You’ll Fall for Anything and Shinea Physical, Emotional & Spiritual Journey to Finding Love. Her third book, Satan’s Sisters, a fictional account of the behind-the-scenes workings of a daytime talk show, was published in the spring of 2011, and is being developed into a network television movie and series by VH1, which Ms. Jones is co-executive producing. In the corporate world, Ms. Jones has been a featured personality for numerous consumer brands including Payless, Saks Fifth Avenue and Kohls, and has appeared on the cover of and/or been featured in a number of major newspapers and magazines in the country on topics ranging from news to lifestyle. Her newest venture, Status, by Star Jones, a collection of women’s apparel for the professional woman, was launched by QVC in the fall of 2013. Since 2011, she has actively participated in the American Heart Association’s National Go Red efforts, has lobbied Congress on behalf of that association and was asked by the Presidential Inaugural Committee to speak at the National Day of Service on heart health during President Obama’s 2013 Inauguration. As the National Volunteer for the American Heart Association, Ms. Jones led NAPW in its efforts to help raise awareness of heart disease during “Heart Month,” helping to raise millions of dollars for much needed research and community outreach. Ms. Jones was selected to serve as a director based on her substantial leadership and networking abilities, as well as her in-depth knowledge of the business of NAPW. 7 Table of Contents James Kirsch has been an executive with us since 2008 and has served as the Chairman of our Board of Directors since the consummation of our initial public offering in March 2013. He served as our Chief Executive Officer from the consummation of our initial public offering in March 2013 to March 2016 at which time he transitioned to the position of Executive Chairman and assumed management responsibilities for the Company’s PDN Network and Noble Voice divisions. Mr. Kirsch served as Chief Strategic Officer at AMightyRiver.com, a division of the Company from 2004 to 2008 and from 1996 to 2001 as Chief Executive Officer of eSpecialty Brands, an online retail company. Mr. Kirsch was selected to serve as a director based on the Board’s belief that his broad executive experience and his experience as a founder of our Company brings him unique understanding of the challenges and opportunities for our Company. Stephen Pemberton has been a director, chairman of our nominating and corporate governance committee and a member of our audit and compensation committees since the consummation of our initial public offering in March 2013. Mr. Pemberton currently serves as Vice-President, Diversity and Inclusion for Walgreens Boots Alliance, Inc., a global pharmacy-led, health and wellbeing enterprise. He joined Walgreen, Co. as Divisional Vice-President and Chief Diversity Officer in 2011. From 2005 to 2010, Mr. Pemberton was Chief Diversity Officer and Vice-President of Diversity and Inclusion at Monster Worldwide.com. Mr. Pemberton received a B.A. in Political Science from Boston College in 1989. Mr. Pemberton was selected to serve as a director based on the Board’s belief that as a respected authority on diversity and inclusion matters in the workplace, he provides the Board with insight and experience he has gained from his service as a Chief Diversity Officer at two public companies. Andrea Sáenz has been a Director since the Company’s initial public offering in March of 2013. From 2012 to present she has served as First Deputy Commissioner for the Chicago Public Library, a citywide system of 80 neighborhood libraries. In this role, she leads program design and evaluation and supports strategy and organizational development. Prior to joining the Library, from 2011 to 2012, Ms. Sáenz served as Chief of Staff to Chicago Public Schools CEO, coordinating strategy development, implementation of district-wide initiatives and foundation, corporate and government grant development. From 2010 to 2011, Ms. Sáenz was Policy Advisor at the Office of Career, Technical and Adult Education at the US Department of Education in Washington, DC and Executive Director of the Hispanic Alliance for Career Enhancement (HACE), a national organization working collaboratively with business and non-profit employers, universities and schools to increase Latinos’ entry into and success in professional careers. Ms. Sáenz was selected to serve as a director based on the Board’s belief that she brings critical experience as an accomplished leader in the field of professional and educational advancement with expertise in educational and career access for minorities. David Schramm has served on our Board since July 2016. Mr. Schramm is currently retired.From 2014 to 2015, Mr. Schramm served as advisor to the Board of Directors of Maxwell Technologies, Inc., a developer, manufacturer and marketer of energy storage and power delivery products for transportation, industrial, information technology and other applications and microelectronic products for space and satellite applications. From 2007 until 2013, Mr. Schramm was President and CEO of Maxwell Technologies, Inc.From 2001 to 2006, he was president and chief executive officer of Arrowhead Products Corp., a leading supplier of specialty systems to the aerospace and automotive industries. Previously, he spent the bulk of his business career in a series of senior management and engineering positions with General Motors. Mr. Schramm brings to the Board his extensive managerial experience and expertise in a broad range of board oversight matters. 8 Table of Contents CORPORATE GOVERNANCE Director Independence Our Board has reviewed the materiality of any relationship that each of our directors has with us, either directly or indirectly.Based on this review, our Board has determined that each of the following current members of our Board: Messrs. Hillman, Pemberton and Schramm and Mss. Sáenz and Zuckerberg,was “independent” as defined by Rule 5605(a)(2) of the Listing Rules of the Nasdaq Stock Market.In addition, each of Messrs. Feierstein and Marovitz, who resigned from our Board on June 29, 2016, and Ms. Brazile, who resigned from our Board on August 22, 2016, was “independent” as defined by Rule 5605(a)(2) of the Listing Rules of the Nasdaq Stock Market. Other than as described below regarding our Board Representation Agreement with White Winston Select Asset Funds, LLC, we do not otherwise have any oral or written agreement with any company for representatives from any company to serve on our Board. See “Certain Relationships and Related Party Transactions — Master Credit Facility and Related Agreements” for further details on the Board Representation Agreement. Board Leadership Structure The Board has not adopted a formal policy regarding the separation of the offices of Chairman of the Board and Chief Executive Officer. Rather, the Board believes that different leadership structures may be appropriate for the Company at different times, and it remains free to make this decision based on its evaluation of current circumstance. Starting in 2016, in connection with (i) the transition of James Kirsch from Chief Executive Officer and Chairman of the Board to Executive Chairman and (ii) the appointment of Katherine Butkevich as our new CEO, we separated the offices of Chairman of the Board and Chief Executive Officer. The CEO is responsible for the strategic direction and the day-to-day leadership and performance of the Company, while the Chairman of the Board provides guidance to the CEO, sets the agenda for the Board meetings and presides over meetings of the Board. At this time, the Board believes that the current leadership structure is the best structure for the Company as it enables the Board to continue to benefit from Mr. Kirsch’s experience, skills, expertise and knowledge of the Company and the industry. Board and Committee Meetings During the fiscal year ended December 31, 2015, the Board held a total of seven meetings.We do not have a policy regarding director attendance at annual meetings of our stockholders, however, all directors are strongly encouraged to attend. All directors then serving were present at our 2015 annual meeting of stockholders. The Board has three standing Committees: the Audit Committee, the Compensation Committee and the Nominating and Corporate Governance Committee.During 2015, the Audit Committee met on four occasions, the Compensation Committee met on two occasions and the Nominating and Corporate Governance Committee met on two occasions. Each director, other than Donna Brazile, Stephen Pemberton and Randi Zuckerberg, attended 75% or more of the meetings of the Board and of the committees of which the director was a member. Audit Committee The Audit Committee was established for the purpose of overseeing our accounting and financial reporting processes and audits of our financial statements.The Audit Committee operates under a charter approved by the Board, a copy of which is available on the Corporate Governance link of the Investor Relations section of our website, www.prodivnet.com. The Audit Committee’s primary functions include: · assisting the Board with the oversight of our financial reporting process, accounting functions and the integrity of our financial statements; · reviewing and assessing of the adequacy of our internal controls over and procedures for financial reporting; 9 Table of Contents · the appointment, compensation, retention and oversight of our independent auditor; · reviewing and discussing the relationships we have with our independent auditor in order to consider and evaluate the independent auditor’s continued independence; · ensuring the rotation of the lead audit partner and other significant audit partners; · assisting the Board with risk management oversight; · reviewing and approving all related-party transactions; and · reviewing procedures designed to assess, monitor and manage compliance with laws and regulations and our code of business conduct and ethics. The Audit Committee currently consists of Lee Hillman (Chair), Stephen Pemberton, Andrea Sáenz and David Schramm.The Audit Committee meets periodically with our independent registered public accounting firm, both with and without management present.The Board has determined that each member of the Audit Committee meets the enhanced independence standards for audit committee members under Rule 5605(c)(2) of Nasdaq’s Listing Rules and underRule 10A-3 under the Exchange Act. The Board has also determined that Mr. Hillman meets the requirements of an audit committee financial expert under Item 407(d)(5)(ii) of Regulation S-K. Compensation Committee The Compensation Committee operates under a charter approved by the Board, a copy of which is available on the Corporate Governance link of the Investor Relations section of our website, www.prodivnet.com. The Compensation Committee is responsible for, among other things: · reviewing and approving on an annual basis corporate goals and objectives for CEO compensation, evaluating the CEO’s performance in light of those goals and objectives, and recommending to the Board the CEO’s overall compensation levels based on this evaluation; · reviewing and approving on an annual basis the annual base salaries and annual incentive opportunities of the CEO and the other executive officers; · reviewing and approving periodically all other cash-based and equity-based incentive awards and opportunities of the CEO and the other executive officers; · reviewing and approving any employment agreements and severance arrangements, change-in-control agreements and change-in-control provisions affecting any elements of compensation and benefits of the CEO and the other executive officers; · providing guidance to senior management on significant issues affecting compensation philosophy or policy; and · conducting a risk assessment of our compensation policies and practices. The Compensation Committee currently consists of David Schramm (Chair), Lee Hillman, Stephen Pemberton and Andrea Sáenz.The Board has determined that each member of the Compensation Committee meets the independence requirements of Rule 5605(a) of Nasdaq’s Listing Rules and Rule 10C-1 under the Exchange Act.The Compensation Committee has the authority to delegate its responsibilities to a subcommittee. 10 Table of Contents Compensation Consultants The management and the Compensation Committee may, from time to time, directly retain the services of consultants or other experts to assist the management or the Compensation Committee, as the case may be, in connection with executive compensation matters.However, during the fiscal year ended December 31, 2015, neither the management nor the Compensation Committee engaged a compensation consultant. Nominating and Corporate Governance Committee The Nominating and Corporate Governance Committee (the “Nominating Committee”) operates under a charter approved by the Board, a copy of which is available on the Corporate Governance link of the Investor Relations section of our website, www.prodivnet.com. The Nominating Committee is responsible for, among other things: · leading the search for individuals qualified to serve as members of the Board and conducting the appropriate inquiries with respect to such persons; · evaluating the size and composition of the Board and its committees and recommending any changes to the Board; · reviewing the qualifications of, and making recommendations regarding, director nominations submitted to the Company by stockholders; · reviewing the Board’s committee structure and recommending to the Board for its approval directors to serve as members of each committee; and · reviewing and recommending committee slates annually and recommending additional committee members to fill vacancies as needed. The Nominating Committee currently consists of Stephen Pemberton (Chair), Lee Hillman, Andrea Sáenz and David Schramm.The Board has determined that each member of the Nominating Committee meets the independence requirements of the Listing Rules of the Nasdaq Stock Market. Consideration of Director Nominees The Nominating Committee’s charter includes the Company’s general director nomination policies.The Nominating Committee believes that it is in the best interest of the Company and its stockholders to obtain highly qualified candidates to serve as members of the Board.In addition to any past or future policies adopted by the Board, with respect to director nominations, the Nominating Committee will consider any additional factors as it deems appropriate to assist in developing a Board and committees that are diverse in nature and comprised of experienced and seasoned advisors.These factors may include decision-making ability, judgment, personal integrity and reputation, experience with businesses and other organizations of comparable size, experience as an executive with a publicly traded company and the extent to which the candidate would be a desirable addition to the Board and any committees of the Board. The Nominating Committee may use multiple sources for identifying director candidates, including its own contacts and referrals from other directors, members of management, the Company’s advisors and executive search firms.The Nominating Committee will also consider director candidates recommended by stockholders in accordance with the procedures governing such recommendations in the Company’s bylaws and will evaluate such director candidates in the same manner in which it evaluates candidates recommended by other sources. Under our bylaws, if a stockholder wishes to submit a director candidate for consideration by the Nominating Committee, the stockholder must provide written notice delivered to the Secretary of the Company not less than 90 days nor more than 120 days prior to the anniversary date of the immediately preceding the annual meeting. 11 Table of Contents Board’s Role in Management of Risk We face numerous risks more fully described in our Annual Report on Form 10-K for the fiscal year ended December 31, 2015 filed with the SEC on March 30, 2016, as amended.Our management bears responsibility for the day-to-day management of risks we face and for communicating the most material risks to the Board and its committees.The Board, as a whole and through its committees, is responsible for overseeing and reviewing with management Company-wide risks and the policies and practices established to manage such risks.The Board and its committees perform their risk management function principally through the receipt of regular reports from management and discussions with management regarding risk assessment and risk management.In its risk oversight role, the Board is responsible for satisfying itself that the risk management processes described and implemented by management are adequate and functioning as designed. Code of Conduct and Ethics We have adopted a Code of Conduct and Ethics that applies to all of our employees, officers and directors. The Code of Conduct and Ethics is available on our internet web site at www.prodivnet.com under “Company-Investor Relations – Corporate Governance – Governance Documents.” We intend to provide disclosure of any amendments or waivers of our Code of Ethics on our website within four business days following the date of the amendment or waiver. Certain Relationships and Related Party Transactions The following is a summary of transactions, since January 1, 2014, to which we have been a party in which the amount involved exceeded the lesser of $120,000 or 1% of the average of our total assets at December 31, 2014 and December 31, 2015, and in which any of our directors, executive officers, beneficial holders of more than 5% of our capital stock or certain other related persons had or will have a direct or indirect material interest, other than compensation arrangements that are described under the section of this proxy statement entitled “Executive Compensation.” Master Credit Facility and Related Agreements On March 30, 2016, the Company and certain of its subsidiaries entered into a Master Credit Facility (the“Master Credit Facility”) with White Winston Select Asset Funds, LLC (the“White Winston”). The Master Credit Facility provides for a revolving credit facility in the original principal amount up to $5,000,000, provided that the borrowings thereunder may not exceed 75% of the Company’s eligible customer receivables, as determined pursuant to the Master Credit Facility, unless otherwise approved in White Winston’s discretion. Borrowings under the Master Credit Facility bear interest at 8% per annum, subject to an increase of 700 basis points in case of an event of default. As of June 30, 2016, there was $1,572,576 outstanding under the Master Credit Facility. In connection with the closing of the Master Credit Facility, the Company issued three warrants to White Winston: (i) a warrant (the “Fixed $0.25 Warrant”) to purchase up to 1,000,000 shares of the Company’s common stock at an exercise price of $0.25 per share, (ii) a warrant (the “Pro Rata Warrant”) to purchase at an exercise price of $0.25 per share a certain number of shares of the Company’s common stock, up to 1,750,000 shares, pro rata based on the ratio of the actual advances made under the Master Credit Facility to the maximum principal amount of the Master Credit Facility, and (iii) a warrant (the“Fixed $2.50 Warrant,” and together with the Fixed $0.25 Warrant and the Pro Rata Warrant, the “Warrants”) to purchase up to 1,000,000 shares of the Company’s common stock at an exercise price of $2.50 per share. The Fixed $0.25 Warrant and the Pro Rata Warrant are exercisable for five years from the date of issuance and the Fixed $2.50 Warrant is exercisable for five years beginning on December 30, 2016. As the holder of the Fixed $0.25 Warrant and the Pro Rata Warrant, White Winston was the beneficial owner of approximately 15.93% of the Company’s common stock as of the date of this proxy statement. In connection with the closing of the Master Credit Facility, the Company also entered into a Board Representation Agreement (the“Board Representation Agreement”) with White Winston. Under the Board Representation Agreement, we granted White Winston the right to designate nominees for election to our Board of Directors from the date the principal amount outstanding under the Master Credit Facility first exceeds $2,000,000 until such time as White Winston’s interest (calculated pursuant to the terms of the Board Representation Agreement) falls below five percent for 60 consecutive days. Pursuant to the terms of the Board Representation Agreement, White Winston also received the right, subject to certain exceptions, to purchase a portion of any shares of common stock and any warrants, options, debentures or other securities exercisable or exchangeable for or convertible into shares of common stock offered for sale by the Company. The number of new securities White Winston will be entitled to purchase shall be determined pursuant to the terms of the Board Representation Agreement in proportion to White Winston’s interest. 12 Table of Contents On August 10, 2016, we and our wholly-owned subsidiaries, NAPW, Inc., Noble Voice LLC and Compliant Lead LLC, entered into an Amendment to Master Credit Facility and Consent and Waiver Agreement (the “Amendment”) with White Winston.Pursuant to the Amendment, White Winston consented to the acquisition of our common stock by CFL and the other transactions contemplated by the stock purchase agreement, dated as of August 12, 2016, between the Company and CFL (the “Purchase Agreement”) and waived its participation rights and board representation rights under the Board Representation Agreement in connection therewith.In consideration for the Amendment, we agreed that the Pro Rata Warrant shall be fully exercisable, notwithstanding the pro rata formula set forth in the Warrant, and paid a fee of $15,000.In addition, White Winston granted us an option to repurchase its outstanding, in-the-money Warrants following consummation of the Tender Offer on the terms set forth in the Amendment. See “Security Ownership of Certain Beneficial Owners and Management—Arrangements that May Result in a Change of Control” for more information on the Purchase Agreement. The Company is also a party to a Consulting and Monitoring Agreement (the “Consulting Agreement”) with White Winston, pursuant to which the Company shall pay to White Winston a monthly monitoring fee at White Winston’s hourly rate and shall reimburse White Winston for all reasonable and necessary out of pocket fees and expenses. As of June 30, 2016, the Company had paid $104,964.19 to White Winston under the Consulting Agreement. Merger with NAPW On September 24, 2014 (the “Closing Date”), the Company closed its merger transaction with NAPW Merger Sub, Inc., a Delaware corporation and wholly-owned subsidiary of the Company, NAPW, Inc., a New York corporation (“Old NAPW”), and Mr. Proman, then the sole shareholder of Old NAPW, pursuant to an Agreement and Plan of Merger, dated as of July 11, 2014 (the “Merger Agreement”).In accordance with the terms of the Merger Agreement, on the Closing Date, all shares of Old NAPW common stock issued and outstanding immediately prior to the effective time of the Merger were converted into and became the right to receive 5,110,975 shares of our common stock, which were issued to Mr. Proman as sole shareholder of Old NAPW.In addition, pursuant to separate subscription agreements, 959,096 shares of our common stock were issued to Ms. Jones, then Old NAPW’s President and National Spokeswoman, and 239,774 shares were issued to Mr. Wesser, then Old NAPW’s General Counsel. Ms. Jones is now an executive officer and a director of the Company, and Mr. Wesser is also now an executive officer of the Company.Additionally, at the effective time of the merger, the Company, as additional consideration, paid to Proman, in cash, $3,555,000 and issued to Proman (i) a promissory note in the original principal amount of $445,000, (ii) an option to purchase 183,000 shares of our common stock at a price of $3.45 per share, (iii) a warrant to purchase 50,000 shares of our common stock at a price of $4.00 per share and (iv) a warrant to purchase 131,250 shares of our common stock at a price of $10.00 per share. The Company has an outstanding promissory note in the amount of $445,000 (the “Promissory Note”) payable to Mr. Proman.The Promissory Note has an annual interest rate of 0.35%, was originally to mature on August 15, 2015, and was due and payable in quarterly installments of $137,500 on each of November 15, 2014, February 15, 2015, May 15, 2015, with a final payment of $32,500 payable on August 15, 2015. Pursuant to the terms of the Separation Agreement and Mutual Release of All Claims (the “Separation Agreement”) dated July 16, 2015, between Mr. Proman and the Company, the maturity of the Promissory Note was extended until repayment in full of the principal amount outstanding thereunder along with the accrued interest. In addition, Mr. Proman greed to among other things forfeit any amounts owed to him under the Promissory Notes in case he breaches his obligations under the Separation Agreement. See “Executive Compensation—Separation Agreement with Matthew B. Proman” for further details on the terms of the Separation Agreement. The other terms of the Promissory Note remained unchanged. 13 Table of Contents Our repayment obligations under the Promissory Note are subject to certain performance criteria.If NAPW (on a stand-alone basis) on any payment date fails to meet such performance criteria as of the end of the fiscal quarter then most recently ended with respect to gross revenue and net cash from operations, then the Company’s obligation to make payments of principal and accrued interest on that date will be deferred to the next payment date that follows the next fiscal quarter end during which NAPW is able to meet such performance criteria, and the maturity date shall be correspondingly extended until such time as the note may be repaid in full. If NAPW (on a stand-alone basis) on any payment date, as of the end of the fiscal quarter then most recently ended, satisfies the gross revenue performance criteria, but fails to satisfy the cash flow performance criteria, then the Company will only be required to make payments of interest and principal to the extent NAPW has positive cash flows from operations equal to or greater than the amount due, as defined in the Promissory Note.The Promissory Note is not convertible or exchangeable for shares of our common stock, is unsecured and may be prepaid, in full or in part, at any time by the Company without premium or penalty.The amounts owing under the Promissory Note may be accelerated upon the occurrence of an event of default.As of the date of this proxy statement, NAPW has not met any of the specified performance criteria. Accordingly, the Company has not paid any principal or interest under the Promissory Note and as of the date of this proxy statement, $445,000 of principal was outstanding under the Promissory Note. The payment of the $137,500 due on August 15, 2016 was deferred until November 15, 2016. Also, at the effective time of the merger, as a condition to the closing of the merger, Messrs. Proman and Wesser, Ms. Jones (collectively, the “NAPW Affiliates”) and the Company entered into a registration rights agreement (the “Registration Rights Agreement”), pursuant to which the Company, on March 31, 2015, filed an amended universal shelf registration on Form S-3 (File No. 333-201341) with the SEC providing for, among other things, the resale of the shares by the holders of shares of common stock issued to them in connection with the Merger.The Company is further required to use its best efforts to keep such registration statement effective until the earlier of three years thereafter or when each of the parties to the Registration Rights Agreement (other than the Company) can sell all of his or her shares without the need for current public information or other restriction pursuant to Rule 144 under the Securities Act of 1933, as amended (the “Securities Act”).Once sold by the holders under the registration statement, the shares will be freely tradable without restriction or further registrations under the Securities Act. 14 Table of Contents EXECUTIVE COMPENSATION In this section, we describe our compensation programs and policies and the material elements of compensation for the year ended December 31, 2015 for our Chairman and Chief Executive Officer, and our two most highly compensated executive officers, other than our Chief Executive Officer, whose total compensation was in excess of $100,000.We refer to all individuals whose executive compensation is disclosed in this proxy statement as our “named executive officers.” Our Compensation Committee is responsible for reviewing and evaluating the components of our compensation programs, including employee base salaries and benefit plans.The Compensation Committee will provide advice and recommendations to the Board on such matters.See “Corporate Governance — Compensation Committee” for further details on the role of the Compensation Committee. Summary Compensation Table The following table provides information regarding the compensation earned during the years ended December 31, 2015 and December 31, 2014 by our Chairman and Chief Executive Officer, and our two most highly compensated executive officers, other than our Chief Executive Officer, whose total compensation was in excess of $100,000. Name and Principal Position Year Salary Bonus Stock Awards All Other Compensation Total James Kirsch, $ $ — $ $ Chairman and Chief Executive Officer(1) $ $ — $ $ Star Jones, $ $
